ORDER
| Considering the Joint Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that Jennifer Matte, Louisiana Bar Roll number 19036, be and she hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G), subject to the condition that she must fully and completely adhere to all terms of her recovery agreement with the Lawyers Assistance Program, and such other conditions as may be imposed upon her by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent’s compliance with her recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
This order shall be effective immediately-
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana